DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Construction
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“detection unit” in claims 1-13 and 16-27.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 9, and 12 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shiokawa et al., U.S.P.G. Pub. No. 2019/0018352, in view of Katsura et al., U.S.P.G. Pub. No. 2009/0208236.
Regarding independent claim 1, an image forming apparatus comprising:
a conveyance unit (fig 1 the roller defining the conveyance paths) configured to convey a sheet;
a first conveyance path (fig 1 the path before flipper G1) on which the sheet is conveyed by the conveyance unit;
a detection unit configured to detect a property of the sheet conveyed along the first conveyance path (the thickness is assumed as a given, rather than measured);
an image forming unit (1K-4K) configured to form an unfixed toner image onto the sheet detected by the detection unit at an image formation position on the first conveyance path;
a fixing unit (50) configured to fix the toner image on the sheet by heating and pressing the sheet on which the toner image is formed by the image forming unit;
a second conveyance path (under flipper G1) branching from the first conveyance path at a position downstream of the fixing unit in a sheet conveyance direction and joining the first conveyance path at a position upstream of the image forming unit in the sheet conveyance direction (fig 1); and
a control unit configured to execute a first mode and a second mode, wherein the first mode is a mode in which a toner image is formed on a sheet at a time when the sheet passes through the image formation position for a first time after detecting the property of the sheet by the detection unit (¶ 74, 112, 113, being controlled based on paper thickness), and
wherein the second mode is a mode in which a toner image is not formed on a sheet at the time when the sheet passes through the image formation position for the first time after detecting the property of the sheet by the detection unit and is formed on the sheet at a time when the sheet is conveyed via the second conveyance path and passes through the image formation position for a second time (¶ 74, 112, 113, being controlled based on paper thickness).
Shiokawa fails to teach a detection unit configured to detect a property of the sheet conveyed along the first conveyance path.
Katsura teaches an ultrasonic detector that can measure paper thickness as well as distinguish multiply fed sheets at high speed (¶ 95).
It would have been obvious to one having ordinary skill in the art at the time of effective filing to provide a detection unit configured to detect a property of the sheet conveyed along the first conveyance path.  One having ordinary skill in the art at the time of effective filing would have done so in order to accurately measure and control based on paper thickness, rather than merely relying on user input, as well as to distinguish multiply fed sheets at high speed.
Regarding claim 9, Shiokawa further teaches wherein the image forming unit comprises an image bearing member (1K) that rotates, a charge unit (2K) configured to charge the image bearing member by applying a charge voltage, an exposing unit (3K) configured to form an electrostatic latent image by exposing the image bearing member which has been charged, a developing unit (4K) configured to develop the electrostatic latent image on the image bearing member to a toner image by developer, and
a transfer unit (9) configured to transfer the toner image on the image bearing member to the sheet, and
wherein, in the second mode, the control unit is configured to restrict formation of the toner image onto the sheet passing through the image formation position for the first time by preventing the exposing unit from exposing the image bearing member (¶ 33 and ¶ 112 “without image forming”).
Regarding claim 12, a single motor configured to drive the conveyance unit and the image forming unit (¶ 37).
Regarding claim 13, the combination further teaches wherein the detection unit is configured to detect at least one of a grammage and a surface property as the property of the sheet (the thickness of the sheet).
Regarding claim 14, Katsura further teaches wherein the detection unit comprises an output part outputting a sound wave to the sheet and an input part to which the sound wave is input (ultrasonic sensor).

Claim 2-6, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shiokawa et al., U.S.P.G. Pub. No. 2019/0018352, in view of Katsura et al., U.S.P.G. Pub. No. 2009/0208236, further in view of well known prior art.
	The reasoning of the rejections of claims 1, 9, and 12-14 are incorporated herein.
Examiner takes official notice that it is well known in the art of electrophotography that fixing temperature and fixing speed are known result effective variables that affect fixing performance on thick sheets.  See, e.g., Yoshikawa, JP 2010-019870; Tatematsu et al., U.S.P.G. Pub. No. 2009/0052955; and Fujiwara, U.S.P.G. Pub. No. 2003/0235420.
Claim 17 differs from claim 1 in that the fixing temperature is adjusted based on a detected property.
Claims 2-6 and 10, which depend from claim 1, further control the fixing temperature and fixing speeds.
As combined, Shiokawa and Katsura teach detecting and effecting control based on sheet thickness.  The combination fails to teach adjusting the fixing temperature or fixing speed based on the sheet thickness.
Nonetheless, it would have been obvious to one having ordinary skill in the art at the time of effective filing to also control the fixing temperature based on sheet thickness. Such would have been a mere application of a known technique to a known device ready for improvement to yield predictable results.  Here, there are no unpredictable results to be obtained from some combination of raising the fixing temperature or fixing speed when fixing on thick sheets.  One having ordinary skill in the art at the time of effective filing would have done so in order to effect proper fixation onto thick sheets.

Claim 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shiokawa et al., U.S.P.G. Pub. No. 2019/0018352, in view of Katsura et al., U.S.P.G. Pub. No. 2009/0208236, further in view of Toyoizumi et al., U.S.P.G. Pub. No. 2016/0320748.
Toyizumi teaches that when fixing speed remains constant, the fixing temperature ought to change depending on dot ratio, as well as sheet humidity, in order to avoid a sheet winding on the rollers (¶ 67, 68).
It would have been obvious to one having ordinary skill in the art at the time of effective filing to also control the fixing temperature based on sheet thickness. Such would have been a mere application of a known technique to a known device ready for improvement to yield predictable results.  Here, there are no unpredictable results to be obtained from raising the fixing temperature based on dot ratio and humidity.  One having ordinary skill in the art at the time of effective filing would have done so in order to avoid winding a sheet around a roller.

Allowable Subject Matter
Claims 7, 8, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art either alone or in combination teaches following limitations in combination with the other limitations:
Regarding claim 7, a discharge unit configured to discharge the sheet, wherein, in the case performing the second mode with respect to the first sheet, the control unit is configured to control the conveyance unit to start the conveyance of the second sheet at the second conveyance speed after the first sheet has been discharged.;
Regarding claim 8, wherein, in the second mode, the control unit is configured to switch the sheet conveyance speed from the first conveyance speed to the second conveyance speed during a time when the sheet is being conveyed on the second conveyance path; and,
Regarding claim 11, wherein, in the second mode, the control unit is configured to restrict transference of the toner image on the image bearing member to the sheet by applying a voltage of a same polarity as the toner image by the transfer unit.

Claims 18-28 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art either alone or in combination teaches the following limitations in combination with the other limitations:
Regarding independent claim 18, a detection unit configured to detect a property of the sheet conveyed by the conveyance unit; and
a control unit configured to change, based on a detection result of the detection unit, a sheet conveyance speed among a plurality of conveyance speeds including a first conveyance speed and a second conveyance speed that is slower than the first conveyance speed, wherein the control unit is configured to control the conveyance unit such that the conveyance unit starts to convey a second sheet in an image forming job at a conveyance speed corresponding to a property of a first sheet detected by the detection unit, and
the conveyance unit starts to convey the first sheet in an image forming job at a predetermined conveyance speed faster than the second conveyance speed after a delay time has been elapsed from the fixing unit reached a target temperature.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVAN A AYDIN whose telephone number is (571)270-3209. The examiner can normally be reached M-Th 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEVAN A AYDIN/Primary Examiner, Art Unit 2852